Citation Nr: 0828957	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-08 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran had active military service from June 1960 to 
July 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.                   

In July 2008, while sitting at the Reno RO, the veteran 
testified at a videoconference hearing before the 
undersigned.  A transcript of the hearing is associated with 
the veteran's claims folder.


FINDING OF FACT

The veteran's service medical records do not show a right ear 
hearing loss disability during active service or for many 
years thereafter; there is no competent evidence of a nexus 
between a current diagnosis of right ear hearing loss and any 
incident of service, to include claimed in-service exposure 
to acoustic trauma.   


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active service, nor may right ear sensorineural hearing loss 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).      






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2006 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March 2006 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the August 
2006 RO decision that is the subject of this appeal in its 
March 2006 letter.  Accordingly, the RO provided proper VCAA 
notice at the required time.   

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the service connection claim, but 
he was not provided with notice of the type of evidence 
necessary to establish a rating or effective date for the 
rating in the March 2006 letter.  The Board is cognizant of 
recent decisions of the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that, once an error is identified by the 
Veterans Court, the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the earlier holding of the Veterans Court in Sanders that an 
appellant has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)

As to the untimely notice of the Dingess requirements, there 
is a presumption of error (see Sanders, supra) but such error 
is rebutted in this case because the preponderance of the 
evidence is against the veteran's claim for right ear hearing 
loss, and, as a result, any question as to the appropriate 
disability rating or effective date to be assigned is moot.  
Dingess, 19 Vet. App. at 473.  An error "whether procedural 
or substantive, is prejudicial when [it] affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 20 Vet. 
App. 537, 541-42 (2006); accord Sanders, supra.  That is, 
"the key to determining whether an error is prejudicial is 
the effect of the error on the essential fairness of the 
adjudication."  Id.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra; accord Dalton v. Nicholson, 21 Vet. 
App. 23, 30 (2007) (determining that no prejudicial error to 
veteran resulted in defective VCAA notice when the veteran, 
through his counsel, displayed actual knowledge of the 
information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
While the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.     

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a VA audiological examination in July 2006.   
Following the July 2006 VA examination, the RO determined 
that the exam was inadequate because the examiner did not 
provide a nexus opinion as to whether the veteran's right ear 
hearing loss was related to his period of active military 
service.  Thus, in February 2007, the examiner from the July 
2006 VA examination provided an addendum to the July 2006 
examination report, in which she provided a negative nexus 
opinion relating to the claim for service connection for 
right ear hearing loss.  Accordingly, the Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Factual Background

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Navy from June 1960 to July 1967.  The form 
also reflects that the veteran's Military Occupational 
Specialty (MOS) was as a flight instructor, and that he 
received the Air Medal, National Defense Service Medal, and 
Vietnam Service Medal.   

The veteran's service medical records show that in May 1960, 
the veteran underwent a commissioning examination.  At that 
time, the veteran's ears were clinically evaluated as 
"normal."  Audiometric testing showed puretone thresholds 
(converted from American Standards Association (ASA) to 
International Standards Organization (ISO)) of 25, 20, 25, 
and 15 decibels in the right ear, and 25, 20, 25, and 15 
decibels in the left ear at 500, 1,000, 2,000, and 4,000 
Hertz (Hz) respectively.  (ASA values have been converted to 
ISO standards to facilitate data comparison.)    

In August 1960, the veteran underwent a physical examination.  
In response to the question as to whether he had ever had or 
if he currently had ear, nose, or throat trouble, or running 
ears, the veteran responded "no."  The veteran's ears were 
clinically evaluated as "normal."  The veteran's hearing 
was 15/15, bilaterally, on whispered and spoken voice 
testing.  Audiometric testing was not performed.  

In April 1964, the veteran underwent an annual service 
examination.  At that time, his were clinically evaluated as 
"normal."  Audiometric testing showed puretone thresholds 
(converted from ASA to ISO) of 15, 20, and 10 decibels in the 
right ear, and 30, 15, and 20 decibels in the left ear at 
500, 1,000, and 2,000 Hz respectively.  (ASA values have been 
converted to ISO standards to facilitate data comparison.)

In June 1965, the veteran underwent an annual flight 
examination.  At that time, the veteran's ears were 
clinically evaluated as "normal."  Audiometric testing 
showed puretone thresholds (converted from ASA to ISO) of 10, 
5, 5, 5, and 0 decibels in the right ear, and 15, 20, 10, 15, 
and 10 decibels in the left ear at 500, 1,000, 2,000, 3,000, 
and 4,000 Hz respectively.  (ASA values have been converted 
to ISO standards to facilitate data comparison.)  In a 
February 1966 audiological evaluation, audiometric testing 
showed puretone thresholds (converted from ASA to ISO) of 15, 
20, 15, and 5 decibels in the right ear, and 15, 10, 10, 20 
decibels in the left ear at 500, 1,000, 2,000, and 4,000 Hz 
respectively.  (ASA values have been converted to ISO 
standards to facilitate data comparison.)   

In May 1967, the veteran underwent a release from active duty 
examination.  At that time, the veteran's ears were 
clinically evaluated as "normal."  Audiometric testing 
showed puretone thresholds (converted from ASA to ISO) of 10, 
15, 5, 15, and 15 decibels in the right ear, and 20, 15, 15, 
20, and 30 decibels in the left ear at 500, 1,000, 2,000, 
3,000, and 4,000 Hz respectively.  (ASA values have been 
converted to ISO standards to facilitate data comparison.)

In June 2001, the RO requested that the VA Medical Center 
(VAMC) in Reno send all available records pertaining to the 
veteran from January 1978 to the present.  The Reno VAMC 
subsequently sent outpatient treatment records, dated from 
July 1997 to June 2001.  The records show that in October 
1999, the veteran underwent an evaluation for his hearing.  
At that time, he stated that he was having problems 
understanding speech with background noise.  The veteran 
indicated that he tried wearing a hearing aid but that it did 
not help.  Audiometric testing was reported to demonstrate a 
bilateral mild to moderate high frequency sensorineural loss 
with good word recognition scores.  The physical examination 
showed that both ear canals were clear.  Following the 
physical examination and a review of the veteran's 
audiometric testing results, the examiner diagnosed the 
veteran with mild to moderate bilateral high frequency 
sensorineural hearing loss.  According to the examiner, the 
veteran's hearing levels were within normal limits for the 
speech range.  

In February 2006, the veteran filed a claim for service 
connection for bilateral hearing loss.  At that time, he 
submitted a private February 2006 audiometric examination 
report which contained uninterpreted graphical representation 
of the veteran's auditory threshold testing results.

In July 2006, the veteran underwent a VA audiological 
evaluation.  At that time, he gave a history of bilateral 
hearing loss, left ear greater than the right ear, and he 
noted that as a Navy pilot, he was exposed to noise during 
service.  The veteran indicated that after his separation 
from the military, he was a commercial pilot.  The 
audiological examination revealed that the veteran had 
puretone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 30, 25, 
40, 40, and 55 decibels, respectively, with a puretone 
average of 40 decibels.  In the left ear for the same 
frequencies, he had puretone air conduction threshold levels 
of 25, 30, 40, 45, and 55 decibels, with a puretone average 
of 42.5 decibels.  Speech discrimination percentages were 100 
percent in the right ear and 100 percent in the left ear.  
The diagnosis was normal to moderately severe bilateral 
sensorineural hearing loss.  

In the July 2006 VA audiological evaluation report, the 
examiner noted that upon a review of the veteran's service 
medical records, his enlistment examination in May 1960 
showed normal hearing, bilaterally.  An April 1965 also 
showed normal hearing from 250 to 2,000 Hz, bilaterally, and 
June 1965 and February 1966 examinations both showed normal 
hearing, bilaterally, from 500 to 6,000 Hz.  In the veteran's 
May 1967 discharge examination, normal hearing, bilaterally, 
was shown from 500 to 6,000 Hz.  The examiner stated that 
although hearing levels were shown to be normal from the time 
of the veteran's enlistment to the time of his discharge, 
there was a standard threshold shift noted at 4,000 Hz in the 
left ear from time of enrollment (10 decibels; 15 decibels 
when ASA value converted to ISO standard) to discharge (25 
decibels; 30 decibels when ASA value converted to ISO 
standard).  According to the examiner, given that a standard 
threshold shift occurred in the veteran's left ear, and that 
that shift was consistent with noise exposure, it was the 
examiner's opinion that the veteran's left ear hearing was 
most likely permanently aggravated by military noise 
exposure.        

By an August 2006 rating action, the RO granted the veteran's 
claim of entitlement to service connection for left ear 
hearing loss.  

In November 2006, the RO determined that the July 2006 VA 
audiological evaluation was inadequate because the examiner 
failed to provide an opinion as to whether the veteran had 
right ear hearing loss which was related to his period of 
service.  Thus, in February 2007, the examiner from the 
veteran's July 2006 VA audiological evaluation provided an 
addendum to the July 2006 examination report.  In the 
addendum, the examiner stated that she had reviewed the 
veteran's claims file.  According to the examiner, there was 
no evidence of right ear hearing loss in the veteran's 
service medical records.  At the time of the veteran's 
discharge examination, right ear hearing levels showed normal 
hearing from 500 to 6,000 Hz.  Given that hearing levels were 
shown to be normal at the time of discharge, and a standard 
threshold shift was not noted from time of enlistment to 
discharge, it was the examiner's opinion that the veteran's 
current right ear hearing loss was not likely due to his 
period of active military service.  

In April 2008, while sitting at the RO in Reno, the veteran 
testified at a videoconference hearing before the 
undersigned.  At that time, he stated that as a Navy pilot, 
he was exposed to loud noises every day.  He maintained that 
due to his in-service noise exposure, he later developed 
right ear hearing loss.  According to the veteran, in the 
1990's, when he was in his 50's, his hearing was tested at 
the Reno VAMC and that the examiner told him that he had 
bilateral hearing loss due to his in-service noise exposure.     


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.   

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

It is also pertinent to note that the Court has held that 38 
C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
audiometric testing limits at separation from service.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court 
explained that when audiometric test results do not meet the 
regularity requirements for establishing a "disability" at 
the time of the veteran's separation, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.

The Board notes at the outset that the veteran's MOS during 
service was as a flight instructor.  Thus, exposure to 
excessive noise is consistent with the veteran's MOS.  
Accordingly, the Board finds that the veteran's statements in 
regard to his noise exposure credible and consistent with 
military service.  See 38 U.S.C.A. § 1154(b) (West 2002).  
However, as explained below, the preponderance of the 
evidence is against the veteran's claim for service 
connection for right ear hearing loss.  

The veteran's service medical records are negative for any 
findings that were attributed to right ear hearing loss.  
Audiological findings recorded during this time did not 
reveal a right ear hearing loss disability as defined by the 
applicable VA regulation, 38 C.F.R. § 3.385.  The Board is 
cognizant of Hensley v. Brown, 5 Vet. App. 155, 157 (1993), 
which held that the threshold for normal hearing is from zero 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss but such is distinguishable from a 
hearing loss disability within the meaning of 38 C.F.R. 
§ 3.385.  On the other hand, the veteran need not show that 
he had such a degree of hearing loss; the question is whether 
his current hearing loss is linked to service or more 
specifically in-service acoustic trauma.  And increasing 
decibel levels, even if they fall short of 38 C.F.R. § 3.385 
hearing loss can, nevertheless, lend some support for the 
benefit sought on appeal.

The problem here is that the veteran's separation 
audiological examination showed that his right ear actually 
improved upon his discharge from service-he did not have 
3.385 or even Hensley hearing loss in his right ear at that 
time-and there is no post-service medical evidence of such 
hearing loss until many years after his discharge from the 
military.  Moreover, the only competent opinion that 
addresses the question of whether his current right ear 
hearing loss is linked to in-service exposure to excessive 
noise weighs against the claim.

As noted above, the service medical records show that the 
veteran's right ear hearing was normal upon his separation 
from service.  The veteran's earliest evaluation or treatment 
for hearing loss occurred in October 1999, over 32 years 
after service separation in July 1967.  With respect to 
negative evidence, the Court held that the fact that there 
was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].

The Board also acknowledges that the existence of the 
veteran's currently diagnosed right ear hearing loss is not 
in dispute.  The audiometric findings obtained from the July 
2006 VA audiometric examination reflect the required 
thresholds for a finding of hearing impairment in the right 
ear under 38 C.F.R. § 3.385.  However, what is missing in 
this case is medical evidence or a competent opinion 
reflecting a medical nexus between the veteran's currently 
diagnosed right ear hearing loss and active service or any 
incident of such service, to include acoustic trauma.  The 
only competent medical opinion of record is the February 2007 
addendum to the July 2006 VA audiological examination report, 
and it conclusively ruled out the contended causal 
relationship.  In the February 2007 addendum, the examiner 
from the veteran's July 2006 VA audiological evaluation 
specifically concluded that the veteran's current right ear 
hearing loss was not likely due to his period of active 
military service.  The examiner based her opinion on the fact 
that the veteran's hearing levels were shown to be normal at 
the time of discharge, and unlike the veteran's left ear, a 
standard threshold shift was not noted from time of 
enlistment to discharge.  This competent opinion is of 
considerable probative value as it is from an audiologist who 
examined the veteran and reviewed the record before proving 
an opinion that was supported by a rationale with citation to 
the medical record.  There is no competent contrary opinion 
of record.

The veteran is certainly competent to state whether he 
noticed a decrease in hearing and noise in his ears.  
However, as a layman, he is not competent to diagnose a 
hearing loss disability as defined by 38 C.F.R. § 3.385 
(2007), nor is he competent to give an opinion on whether his 
current right ear hearing loss is etiologically related to 
any incident of service, to include prolonged exposure to 
excessive noise.  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The Board recognizes that in the veteran's July 2008 
videoconference hearing, he stated that in the 1990's, his 
hearing was tested at the Reno VAMC and that the examiner 
told him that he had bilateral hearing loss which was due to 
his in-service noise exposure.  However, in this regard, lay 
statements as to what a doctor said are not competent 
evidence.  See Warren v. Brown, 6 Vet. App. 4 (1993); see 
also 38 C.F.R. § 3.159(a)(2) (2007).  That is, "the 
connection between what a physician said and the layman's 
account of what he purportedly said," when filtered through a 
"layman's sensibilities" is "attenuated and inherently 
unreliable."  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Dean v. Brown, 8 Vet. App. 449 (1995).  In addition, 
in June 2001, the RO requested that the Reno VAMC send all 
available records pertaining to the veteran from January 1978 
to the present.  The Reno VAMC subsequently sent outpatient 
treatment records, dated from July 1997 to June 2001.  
Although the records show that in October 1999, the veteran 
was diagnosed with mild to moderate bilateral high frequency 
sensorineural hearing loss, there is no nexus opinion 
relating the veteran's hearing loss, to specifically include 
any right ear hearing loss, to his period of active military 
service.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for right ear hearing loss.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) and the benefit of the doubt 
doctrine, but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


